DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ submission filed on 2/1/21 has been entered. Claims 1-3, 6-12, 15-16, 18-20 and 23 are pending with claims 4-5, 13-14, 17, and 21-22 being previously cancelled.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abad et al. (US 20100163228) in view of Formaini (US 4960856), in view of Ali et al. (US 20100126723), and in view of Vo et al. (US 20160208157).
Regarding claims 1 and 8-10: Abad discloses a method and a breaker composition comprising degrading a filtercake formed on a surface or sidewall of a wellbore within a formation with a breaker and that the breaker comprises comprising a 
Abad does not explicitly disclose that degradable materials consist of urea-aldehyde condensate particles. Formaini discloses that urea-formaldehyde compositions can consist of condensate particles (title; abstr.; col. 1, lines 41-61; col. 2, lines 46-53; col. 5, lines 45-58). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have formed the filtercake, of Abad, so as to comprise degradable materials consisting of urea-formaldehyde condensate particles as taught by Formaini. As Abad teaches urea-formaldehyde degradable materials and as Formaini teaches that urea-formaldehyde degradable materials can consist of condensate particles, it would have been within routine skill to select a well-known material manufacturing method from a 
Abad, as modified by Formaini, discloses that the filtercake comprises degradable materials consisting of degradable urea-aldehyde condensate particles selected from a group consisting of urea, urea-formaldehyde, urea-isobutyraldehyde, urea-crotonaldehyde, polyurea, polv(urea-formaldehyde), polv(urea-isobutyraldehyde), polv(urea-crotonaldehyde), urea-isobutyraldehyde- formaldehyde, copolymers of urea and one or more aldehydes, and a mixture thereof (Abad - abstr.; [0005]-[0006], [0011], [0032], [0034], [0036], [0043], [0064], [0070]; Formaini - title; abstr.; col. 1, lines 41-61; col. 2, lines 46-53; col. 5, lines 45-58). 
Abad, as modified by Formaini, does not explicitly disclose that the ratio of the urea-based polymer to the hydrolysable polyester is in a range of 1:1 to 6:1. However, both Abad discusses various concentrations and state that measurement of breaking and of reduction of fluid loss and prediction and control of breaking and of reduction of fluid loss are familiar to those of ordinary skill in the arts of well stimulation and sand control. Abad states that the particle size distribution of can be adjusted to provide a suitable leak-off rates, that concentration can be determined by simple laboratory experiments, that all selections depend upon the required conditions for the specific oilfield application (Abad - [0021], [0043], [0051], [0052], [0092]). Formaini teaches more explicit molar ratios and that concentrations can vary based on expected pH’s (Formaini - abstr.; col.3, line 57-col. 4, line 44). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have formed the breaker composition of Abad, as modified by Formaini, so as to In re Aller, J 05 USPQ 233. Still further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP §2144.05.
Abad, as modified by Formaini, does not explicitly disclose disposing a fluid loss control pill within a wellbore formed within a formation such that a filtercake is formed on a surface or sidewall of the wellbore and that the fluid loss control pill comprises a brine carrier having a density above 12 ppg and up to 15 ppg. Ali discloses disposing a fluid loss control pill within a wellbore formed within a formation such that a filtercake is formed on a surface or sidewall of the wellbore and that the fluid loss control pill comprises a brine carrier having a density above 12 ppg and up to 15 ppg ([0048]). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have disposed a fluid loss control pill within a wellbore formed within a formation such that a filtercake is formed on a surface or sidewall of the wellbore and that the fluid loss control pill comprises a brine carrier having a density above 12 ppg and up to 15 ppg as taught by Ali. As Abad 
Abad, as modified by Formaini and Ali, does not explicitly disclose at least one thickening agent polymer, selected from galactomannans, derivatized guars, carboxymethyl guar, carboxymethylhydroxypropyl guar, hydrophobically modified galactomannans, xanthan gum, hydroxyethyl cellulose, and polymers, copolymers and terpolymers containing acrylamide monomer, in an amount ranging from 0.12 g/L to 9.6 g/L. Vo discloses at least one thickening agent polymer, selected from galactomannans, derivatized guars, carboxymethyl guar, carboxymethylhydroxypropyl guar, hydrophobically modified galactomannans, xanthan gum, hydroxyethyl cellulose, and polymers, copolymers and terpolymers containing acrylamide monomer ([0099], [0105]). Vo does not explicitly disclose that the thickening agent polymer is in an amount ranging from 0.12 g/L to 9.6 g/L but does disclose various percentages and states that it can be any suitable proportion of the composition ([0099]). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added a thickener, as taught by Vo, to the composition of Abad, as modified by Formaini and Ali. As Vo teaches the addition of thickeners, it would have been within routine skill to add a thickening agent in an appropriate amount, as taught by Vo. Such a simple addition in a 
Abad, as modified by Formaini, Ali, and Vo, discloses that the urea-based polymer comprises urea-aldehyde bridging particles having a size of less than 150 microns (abstr.; [0043], [0051], [0063] - Abad does not provide exact particle size but teaches utilizing particles sized as required/desired). 
Regarding claim 2: Abad, as modified by Formaini, Ali, and Vo, discloses that the urea-based polymer is a hydrolysable urea-aldehyde (Abad - abstr.; [0005]-[0006], [0010], [0011], [0032], [0034], [0036], [0038], [0039], [0043], [0064], [0068], [0070]; Formaini - title; abstr.; col. 1, lines 41-61; col. 2, lines 46-53; col. 5, lines 45-58). 
Regarding claims 3 and 12: Abad, as modified by Formaini, Ali, and Vo, discloses that the urea-based polymer is selected from a urea, a urea-formaldehyde, a urea-isobutyraldehyde, a urea-crotonaldehyde, a polyurea, a poly(urea-isobutyraldehyde), a poly(urea-crotonaldehyde), a urea-isobutyraldehyde-formaldehyde, copolymers of urea and one or more aldehydes, and a mixture thereof (Abad - abstr.; [0005]-[0006], [0010], [0011], [0032], [0034], [0036], [0038], [0039], [0043], [0064], [0068], [0070]; Formaini - title; abstr.; col. 1, lines 41-61; col. 2, lines 46-53; col. 5, lines 45-58). 
Regarding claim 6: Abad, as modified by Formaini, Ali, and Vo, discloses that degrading the filtercake comprises hydrolyzing the degradable urea-aldehyde condensate particles of the filtercake (Abad - abstr.; [0005]-[0006], [0010], [0011], [0032], [0034], [0036], [0038], [0039], [0043], [0064], [0068], [0070]; Formaini - title; abstr.; col. 1, lines 41-61; col. 2, lines 46-53; col. 5, lines 45-58). 

Regarding claim 11: Abad, as modified by Formaini, Ali, and Vo, discloses that the urea-based condensate particles are urea-aldehyde condensate particles (Abad - [0036], [0064], [0068], [0070]; Formaini - col. 1, lines 41-61; col. 2, lines 46-53; col. 5, lines 45-58). 
Regarding claim 15: Abad, as modified by Formaini, Ali, and Vo, discloses that the at least one thickening agent polymer is present in an amount ranging from 1.2 g/L to 4.8 g/L (see above; Vo - states that the amount can be any suitable proportion of the composition - [0099]). 
Regarding claim 16: Abad, as modified by Formaini, Ali, and Vo, discloses that the at least one thickening agent polymer is xanthan gum or cross-linked hydroxyethyl cellulose (see above; Vo - [0099], [0105]).
Regarding claims 18 and 19: Abad discloses at least one controlling fluid loss material selected from silica flour, mica, starch and guars ([0005], [0008], [0034]). 
Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abad et al. (US 20100163228) in view of Ali et al. (US 20100126723), in view of Hossaini et al. (US 20060135372), and in view of Vo et al. (US 20160208157).
Abad, Ali, and Vo disclose the invention substantially as claimed and as discussed above. 

Abad does not explicitly disclose that the breaker comprises cellulose present in a second amount. Hossaini discloses that a filtercake can comprises cellulose present in an amount ([0033]). At the time that the invention was made, it would have been 
Abad, as modified by Hossaini, discloses that the cellulose is hydroxyethyl cellulose (Hossaini - [0033]). Abad, as modified by Hossaini, discloses that the filtercake comprises urea-formaldehyde (Abad - [0070]). Abad, as modified by Hossaini, discloses that hydrolysable polyester can be selected from a group consisting of lactide, glycolide, polylactic acid, polyglycolic acid, a copolymer of polylactic acid and polyglycolic acid, a copolymer of glycolic acid with other hydroxy-, carboxylic acid-, or hydroxycarboxylic acid-containing moieties, a copolymer of lactic acid with other hydroxy-, carboxylic acid-, or hydroxycarboxylic acid-containing moieties, and a mixture thereof (Abad - abstr.; [0064]-[0068]). Abad, as modified by Hossaini, discloses that the breaker comprises a urea-based polymer (Abad - abstr.; [0036], [0064], [0070]). 
Abad, as modified by Formaini and Ali, does not explicitly disclose at least one thickening agent polymer, selected from galactomannans, derivatized guars, carboxymethyl guar, carboxymethylhydroxypropyl guar, hydrophobically modified galactomannans, xanthan gum, hydroxyethyl cellulose, and polymers, copolymers and terpolymers containing acrylamide monomer, in an amount ranging from 0.12 g/L to 9.6 g/L. Vo discloses at least one thickening agent polymer, selected 
Regarding claim 23: Abad discloses that the hydrolysable polyester is polylactic acid ([0008], [0067], [0078]). Abad, as modified by Formaini, Ali, and Vo, discloses that the brine carrier comprises at least one selected from the group consisting of sodium bromide, potassium bromide, and cesium bromide, that the density of the brine carrier is at least 12.5 ppg and up to 15 ppg, and that the second amount of the cross-linked hydroxyethyl cellulose is greater than the first amount of the brine carrier (see above; Ali - [0004], [0048], [0049]). 
Response to Arguments
Applicants’ arguments and amendments, filed 2/1/2021, with respect to the previous rejections of claims 1-3, 6-12, 15-16, 18-20, and 23 have been fully considered but are not persuasive.
Applicants’ maintain their assertion that Formaini cannot be used as a reference because Formaini has absolutely nothing to do with wellbore compositions/fluids, uses of wellbore compositions/fluids and methods associated with forming, drilling, or completing wellbores. Applicants now add the assertion that the office action analysis on page 12, that a skilled person, “would routinely monitor the general chemical composition areas,” is an overreaching rationale to combine the four references. The examiner disagrees as discussed in the office Action dated 10/30/2020. 
The examiner notes that applicants appear to acquiesce to the examiner’s combination by stating “Finally, even if Formaini was combinable with Abad, Ali, and Vo, the resulting combination would not have taught or suggested at least: the above-mentioned features of independent claims 1 and 10”. However, it is noted that applicants have not made any specific argument regarding “the above-mentioned features of independent claims 1 and 10. Thus, applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicants argue that the combination of Formaini with Abad, Ali, and Vo, fail to teach or suggest at least a filtercake further comprising sized urea-aldehyde particles as bridging materials, as set forth in dependent claim 7. However, again applicants fail to 
Regarding claims 20 and 23, applicants assert that none of Abad, Ali, Hossaini, and Vo, taken singly or in combination, teaches or suggests at least a fluid loss control pill comprising bridging material consisting of sized urea-aldehyde particles having a size of less than 150 microns. The examiner disagrees with applicants’ analysis and conclusion. As discussed above, Abad discloses bridging material consisting of sized urea-aldehyde particles and teaches utilizing particles sized as required/desired. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/8/2021